internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-125242 date date legend taxpayer state a company b contract c formula d number form number number phase i phase iia phase ii dear this is in reply to your letter of date requesting certain rulings under sec_72 of the internal_revenue_code facts taxpayer is a stock_life_insurance_company incorporated under the laws of state a it files a consolidated tax_return with company b on a calendar_year basis using the accrual_method of accounting taxpayer is a life_insurance_company as defined by sec_816 and is licensed to conduct business in among other places number states taxpayer presently markets for sale an individual non-qualified flexible premium deferred variable_contract known as contract c hereafter contract the contract is deemed an annuity under the laws of each jurisdiction in which it is issued and qualifies for treatment as an annuity under sec_72 the assets supporting the contract are maintained in a segregated_asset_account s and in taxpayer’s general account the segregated_asset_account s complies with sec_817 and sec_1_817-5 of the income_tax regulations the assets in the account s are owned by taxpayer the premiums_paid into the contract as well as any additional allowed purchase payments can be allocated between sub-accounts in the segregated_asset_account s or the general account taxpayer proposes to offer a rider hereafter rider to the contract provided the contract is non-qualified and has at least a specified value taxpayer will use its form number for the rider the rider will supercede any contrary provision in the contract and will provide for a stream of periodic_income payments over the lifetime of one or two annuitants based on the investment experience of the amounts paid in on the contract and where appropriate a credit when the contract has been in force for a stated number of years the periodic_income payments will be made in two segments phase i and phase ii phase i will be no less than number years and no more than the maximum length specified by taxpayer its initial length will be established when the rider is issued during phase i periodic_payments will be made to the designated recipient and during phase i the owner of the contract owner can elect to access the surrender_value of the contract by surrendering or making a withdrawal s from the contract including the rider the rider alone cannot be surrendered the value that can be accessed is the value of the contract as of the date of access less the applicable charge s a surrender will result in termination of the contract and rider and all periodic_payments a withdrawal will result in a pro tanto reduction in the periodic_payments the owner cannot make any additional purchase premium payments during phase i the owner can change the length of phase i not more than once per contract_year before phase i ends an effect of such a change will be an adjustment to the amount of the periodic_payments lengthening the period will generally reduce the amount of the payments while shortening it will increase the amount upon the expiration of phase i phase ii will commence and will continue until the death of the annuitant s the owner can specify that a minimum number of periodic_payments is to be made at the beginning of phase ii regardless whether the annuitant s survives such a period of guaranteed payments is known as phase iia the owner can change the length of phase iia during phase i such a change will result in a corresponding change in the amount of the periodic_payments once phase iia is completed the periodic_payments will continue until the death of the annuitant s during phase iia and phase ii the owner cannot surrender the contract or make a withdrawal against the surrender_value changing the length of phase i or phase iia does not change the overall duration of periodic_payment to be made under the rider the payments will continue to be made over the lifetime of the annuitant s the rider provides for a death_benefit the amount of which depends on the phase of the rider during which the death occurred1 if the death occurs during phase ii the contract will terminate without the payment of a death_benefit if the death occurs before the commencement of phase i the amount of the death_benefit will be distributed as provided in the contract without the rider the death_benefits were designed to comply with sec_72 in order to effect the rider the owner must make three selections the assumed interest rate for purposes of determining the amount of payments the frequency of payment sec_2 the length of phase i and if any of phase iia a commencement_date on which the amount of the initial periodic_payment will be calculated is specified in the rider and within days after that date taxpayer will begin making payments to the designated recipient at the selected frequency as a general_rule the amount of each payment will vary with the investment performance of the segregated_asset_account s however the amount of the payments will be level if the performance of the accounts equals the assumed rate no withdrawals are made and the lengths of phase i and phase iia are not changed the initial payment will be a phase i payment and the amount will be determined by applying formula d to the value3 of the contract on the commencement_date the amount of subsequent phase i payments will be determined in one of two ways as chosen by the owner the owner can elect to have the amount of subsequent payments determined annually or at the same frequency as the periodic_payments a revised formula d will be applied to the value of the contract at the appropriate time the formulas used to compute the amount of the periodic_payments are designed to deplete the value of the rider by the expiration of the maximum allowed duration of phase i assuming no phase iia is chosen upon the expiration of phase i phase ii will commence phase ii includes the duration of phase iia if any if the phase i and phase iia payments did not deplete the value of the rider the remaining value will be used in computing the amount of the phase ii periodic_payments formula d will be separately applied to portions of 1another effect of changing the length of phase i or phase iia is to change the period of eligibility for the death_benefit 2the rider provides alternative frequencies of monthly quarterly semi-annually or annually 3the contract’s value is the sum of contract’s allocable share of the values of the segregated and general accounts less applicable_premium taxes segregated account s and the general account allocable to the contract to arrive at the amount of the initial phase ii periodic_payment as with the phase i periodic_payments this amount can be adjusted either annually or at the same frequency as the periodic_payments if there is no value remaining to the rider at the end of phase iia the amount of the payments will be the minimum amount specified in the rider during phase ii the owner cannot access the surrender_value if any taxpayer represents that the contract will be issued to or for the benefit of only natural persons law and analysis requested ruling requested ruling concerns whether the payments made under the rider will be treated as made on or after the annuity_starting_date sec_72 defines the annuity_starting_date for any contract as the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-4 provides that the first day of the first period for which an amount is received as an annuity is the later of the date upon which the obligations under the contract become fixed or the first day of the period which ends on the date of the first annuity_payment here the obligations under the rider will become fixed no later than the commencement_date the first annuity_payment is due within days thereafter accordingly the payments made under the rider will be treated as made on or after the annuity_starting_date requested ruling requested ruling regards the tax treatment of amounts received as an annuity and amounts_not_received_as_an_annuity sec_72 provides that gross_income does not include the portion of the amount_received_as_an_annuity which bears the same ratio as the investment_in_the_contract does to the expected_return under the contract see also sec_1_72-1 sec_1_72-3 sec_1_72-2 this exclusion_ratio is computed as provided in sec_1_72-4 see sec_1_72-1 the application of the exclusion_ratio to variable annuities such as the contract with the rider is described in sec_1_72-4 under sec_1_72-4 an exclusion_ratio of is applied to the amount_received_as_an_annuity under a variable_contract the amount_received_as_an_annuity under a variable_contract is the portion of the investment_in_the_contract allocable to the tax_year id sec_72 provides that the amount that can be excluded from gross_income as an amount_received_as_an_annuity shall not exceed the unrecovered investment_in_the_contract immediately before the payment an amount received under a variable_contract during a taxable_year exceeding the amount which was received as an annuity is treated as an amount not received as an annuity and is fully includible in the gross_income of the recipient sec_1_72-11 sec_72 accordingly the appropriate treatment of the periodic_payments made under the contract and rider is that the amount of each periodic_payment equal to the portion of the investment_in_the_contract allocable to the tax_year involved and hence the amount_received_as_an_annuity under the contract and rider is subject_to the exclusion_ratio of sec_1_72-4 any excess_amount paid is an amount not received as an annuity under the contract and rider and is fully includible in gross_income pursuant to sec_1_72-11 see also sec_1_72-2 requested ruling requested ruling concerns the computation of the amount of each payment that will be considered the portion received as an annuity taxpayer proposes to compute the portion received as an annuity by dividing the investment_in_the_contract adjusted for the rider’s refund_feature by the number of anticipated payments in making this computation taxpayer proposes to aggregate phase i and phase iia for the purpose of determining the value of the refund_feature and the number used to represent the anticipated payments will be chosen by reference to the tables in sec_1_72-9 as adjusted in accordance with sec_1_72-5 sec_72 provides that g ross income does not include that part of any amount_received_as_an_annuity which bears the same ratio to such amount as the investment_in_the_contract bears to the expected_return under the contract limited to the amount of the investment_in_the_contract sec_72 the amount excluded from gross_income is computed by applying an exclusion_ratio as described in sec_1_72-4 to the amount_received_as_an_annuity under sec_1_72-4 an exclusion_ratio of is applied to the amount_received_as_an_annuity under a variable_contract described by sec_1_72-2 under sec_1_72-2 the amount_received_as_an_annuity under a variable_annuity contract such as the rider can be no more than the portion of the investment_in_the_contract which is properly allocable to that year and hence excludable from gross_income as a return of premiums or other consideration paid for the contract the investment_in_the_contract is defined by sec_72 as the amount as of the annuity_starting_date of the aggregate consideration paid for the contract less any amount received prior to the annuity_starting_date which was excludable from gross_income see also sec_1_72-6 the investment_in_the_contract has to be adjusted if there is a refund_feature a refund_feature exists under a contract if the expected_return on the contract depends at least in part on the life expectancy of one or more individuals and the contract provides for payments to be made to a beneficiary or to the estate of an annuitant on or after the death of the annuitant s which are in the nature of a refund of the consideration_for_the_contract sec_72 the regulations specify that payments will be considered to be required to be made on or after the death of the annuitant if a specified amount or a stated number of payments has not been paid prior to death sec_1_72-7 additionally in describing what payments are in the nature of a refund_of_the_consideration_paid the regulation refers to sec_1_72-11 which describes a refund_of_the_consideration_paid for a contract as including amounts paid after the death of the annuitant s where the contract called for a minimum period of payments certain or with a minimum amount which must be paid in any event the amount of the adjustment to the investment_in_the_contract for the refund_feature is computed as directed in sec_1_72-7 here the expected_return depends at least in part on the life expectancy of the annuitant s the rider provides for payments on or after the death of the annuitant s a death_benefit phase i and if a phase iia period has been chosen continued periodic_payments or an equivalent lump sum the payment after death will be in a minimum amount or if a phase iia period was chosen in a minimum period of payments accordingly the rider may have a refund_feature under sec_1_72-2 an amount received from a variable_contract shall be considered as an amount_received_as_an_annuity only to the extent that it does not exceed the amount computed by dividing the investment_in_the_contract as adjusted for any refund_feature by the number of periodic_payments anticipated during the time that the periodic_payments are to be made sec_1_72-2 provides that if the payments are to be made for the life of an annuitant s the number of periodic_payments to be made shall be determined by use of the appropriate tables contained in sec_1_72-9 as adjusted in accordance with the table in sec_1_72-5 see also sec_1 d i providing that the portion of the investment_in_the_contract allocable to any_tax year shall be determined by reference to sec_1_72-5 hence by using the tables contained in sec_1_72-9 adjusted as appropriate under sec_1_72-5 requested ruling requested ruling involves the contract and rider’s exclusion_ratio under the terms of the rider changing the length of phase i or phase iia will result in a corresponding change in the amount of the periodic_payments the amount will be increased if the phase s is shortened and decreased if the phase s is lengthened moreover changing the length of the phase s changes the period in which the death_benefit applies if a contract provides for variable payments to be made to a taxpayer such as under the contract and rider the investment_in_the_contract shall be considered to be equal to the expected_return under such contract and the resulting exclusion_ratio shall be applied to all amounts received as an annuity under such contract sec_1_72-4 the amount excluded is treated as an amount_received_as_an_annuity sec_1_72-2 for any taxable_year payments received under such a contract shall be considered to be amounts received as an annuity only to the extent that they do not exceed the amount computed by dividing the investment_in_the_contract as adjusted for any refund_feature by the applicable multiple whether for a term certain life or lives sec_1_72-2 and sec_1_72-4 where the periodic_payments increase in amount after the annuity_starting_date in a manner not provided by the terms of the contract at such date the portion of such payments representing the increase is not an amount_received_as_an_annuity sec_1 a similarly sec_1_72-11 provides that amounts received in excess of the portion of the investment_in_the_contract allocable to each taxable_year is fully includible in gross_income the regulations also provide that if the total amount of payments that a taxpayer receives under a variable_contract in a taxable_year is less than the total amount excludable for such year the taxpayer may elect in a succeeding year to redetermine the amounts to be received as an annuity sec_1_72-4 after an exclusion_ratio has been determined for a particular contract it shall be applied to any amounts received as an annuity unless or until with two other exceptions not relevant here the contract is exchanged or is considered to have been exchanged in a manner described in sec_1_72-11 sec_1_72-4 for the treatment of amounts_not_received_as_an_annuity we would examine sec_72 and sec_1_72-11 sec_1_72-11 deals with amounts_not_received_as_an_annuity more specifically the regulation section applies to annuity_payment sec_4 received that differ either in amount duration or both from those originally provided under the contract sec_1_72-11 the payments referred to include all annuity payments which are paid as the result of a modification or an exchange of the annuity obligations originally provided under a contract for different annuity obligations whether or not such modification or exchange is accompanied by the payment of an amount which is not treated as an amount_received_as_an_annuity if the duration of the new annuity obligations differs from the duration of the old annuity obligations then sec_1_72-11 applies to the new annuity obligations and other rules apply to any lump sum payments received under sec_1_72-11 sec_72 and paragraphs b c d and f of the regulation do not apply for the purpose of determining the includibility of such payments and a new exclusion_ratio is calculated changing the length of phase i or phase iia changes the period for which guaranteed periodic_payments will be made such change does not change the duration of the rider which is the life of the annuitant s because sec_1_72-11 only applies if the duration of payments is changed sec_1_72-11 does not apply when a phase is changed compare sec_1_72-11 where a lump sum payment is made on the annuity thereby reducing the amount - but not the duration - of the annuity obligations accordingly any change in the rider’s phase i phase iia or both will not result in a change in the contract’s exclusion_ratio as determined under sec_1_72-4 except as provided under sec_1_72-4 requested ruling requested ruling concerns whether the existence of the surrender_value under the contract and rider will not by itself cause any person to be treated a sec_4the term annuity_payment is synonymous with the term amount_received_as_an_annuity sec_1 c inglehart v commissioner 174_f2d_605 7th cir having income with respect to any amounts held under the contract and rider sec_72 taxes only amounts actually received sec_451 provides that any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer in explaining the application of sec_451 sec_1_451-1 states that amounts are to be included in gross_income in the year in which they are actually or constructively received sec_1_451-2 points out that income is constructively received if it is otherwise made available so that the taxpayer can draw upon it at any time but that the income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions in revrul_68_342 1968_2_cb_186 the service held that the cash_value of a qualified annuity_contract was not made available to the holder by a surrender feature further the service observed that the taxpayer’s control of the receipt of income through the surrender feature was subject_to substantial limitations because in order to access the cash_value the holder had to forfeit his rights under the contract and would incur charges that would reduce the value of the contract below that needed to purchase a comparable annuity accordingly the existence of the surrender_value under the contract and rider will not by itself cause any person to be treated as having income with respect to any amounts held under the contract and rider holdings based on the facts submitted and the representations made we hold as follows each periodic_payment under the contract and rider will be treated as made on or after the annuity_starting_date within the meaning of sec_72 and sec_1_72-4 the portion of each payment that will be treated as an amount_received_as_an_annuity will be excludable from gross_income pursuant to sec_72 and sec_1_72-2 and sec_1_72-3 subject_to the limitation imposed by sec_72 and the excess if any of each payment over such portion will be treated as an amount not received as an annuity on or after the annuity_starting_date and will be includible in gross_income as provided in sec_72 and sec_1_72-1 sec_1_72-4 and d and b the portion of each payment that will be treated as an amount_received_as_an_annuity will be calculated pursuant to sec_72 and sec_1_72-2 and sec_1_72-4 by dividing the investment_in_the_contract within the meaning of sec_72 and sec_1_72-6 adjusted for the refund_feature under the rider as provided in sec_72 and sec_1 d by the number of payments anticipated during the time that such payments are to be made under the rider for this purpose a the value of the refund_feature will be determined by treating the term of phase i combined with phase iia if one is chose as the guarantee period within the meaning of sec_1_72-7 and b the number of payments anticipated during the time that such payments are to be made ie over the lives of the annuitant s under the rider will be determined by applying the appropriate table under sec_1_72-9 as adjusted in accordance with the table in sec_1_72-5 any change in the rider’s phase i phase iia or both will not result in a change in the contract’s exclusion_ratio as determined under sec_1_72-4 except as provided under sec_1_72-4 the existence of the surrender_value under the contract and rider will not by itself cause any person to be treated as having income with respect to any amounts held under the contract and rider except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it similarly no opinion is expressed or implied concerning whether a given modification of the contract and rider will constitute an exchange under sec_1035 sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
